DETAILED ACTION
 	 	Claims 1-22 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/06/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
 	The drawings filed on 01/20/2020 are accepted by the examiner.
Priority
 The application is filed on 01/20/2020 and has priority of filing date 01/21/2019.

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauter et al (US 20100246827 A1, hereinafter, Lauter) in view of Rodriguez et al. (US 20180176017 A1, hereinafter, Rodriguez).
 	Regarding claim 1, Lauter discloses a method, comprising: storing, at a data provider computer system, particular data of a user; commencing, by the data provider 
 	continuing, by the data provider computer system, sharing of additional portions of the particular data with the data consumer computer system (Paragraph 0058: credentials can be forwarded to user 104 to allow user 104 the option of acquiescing to or denying the requested transaction with respect to his or her data. Additionally or alternatively, the credentials can be verified by server 116 based upon preferences 306 associated with user 104) 
 	[in response to receiving a report from a verification environment indicating that the particular data is being utilized by the data consumer computer system] in accordance with a specified usage policy (Abstract: cryptographic methods can be joined with a policy language that specifies sets of keys for capturing preferences about patterns of sharing. These policies about sharing can themselves require keys for access and the policies can provide additional keys for other aspects of policy and or base-level accessed)
 	Lauter does not explicitly states but Rodriguez from the same or similar fields of endeavor teaches in response to receiving a report from a verification environment indicating that the particular data is being utilized by the data consumer computer system (Rodriguez, Paragraph 1465-1473, 0168: Assurance of identity in an immutable 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a protected key to be used by a select processor on behalf of an entity unauthorized to use the protected key as taught by Lauter in the teachings of Rodriguez for the advantage of associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issuing to the bearer the unique sharing token (Rodriguez Abstract).
 	Regarding claim 2, the combination of Lauter and Rodriguez discloses the method of claim 1, further comprising: sending, to the data consumer computer system by the data provider computer system, the additional portions of the particular data in an encrypted format (Lauter Paragraph 0007: upon the discretion of the server or the managing entity that hosts the encrypted data for the access-control. Moreover, since the user manages these aspects, the server need not have any access to unencrypted 
 	wherein continuing sharing of additional portions of the particular data includes: in response to receiving the report that indicates that the particular data is being utilized in accordance with the specified usage policy, the data provider computer system sending, to the data consumer computer system, a set of decryption keys usable for decrypting the encrypted additional portions of the particular data (Lauter Paragraph 0006: derive a private set of decryption keys, each of which conform to a hierarchy associated with encrypted data of the user. Moreover, each decryption key can be endowed with encryption capabilities that are based upon or defined or described by the hierarchy. For example, a particular decryption key's location or assignment within the hierarchy can determine the encrypted data associated with the user that can be decrypted by that decryption key.).
 	Regarding claim 3, the combination of Lauter and Rodriguez discloses the method of claim 1, further comprising: receiving, by the data provider computer system, a second report from the verification environment indicating that the particular data is not being utilized by the data consumer computer system in accordance with the specified usage policy; and discontinuing, by the data provider computer system, sharing of subsequent additional portions of the particular data with the data consumer computer system (Lauter Paragraph 0047: provide a robust policy 122 defining various patterns of access associated with the hierarchy 112 or decryption keys 118. In one or more aspects, policy 122 can be included in information 106. Further, given that policy 
 	Regarding claim 4, the combination of Lauter and Rodriguez discloses the method of claim 1, further comprising: sending, to the data consumer computer system by the data provider computer system, a set of data samples that corresponds to the particular data, wherein the set of data samples is usable to derive an output, and wherein the set of data samples and the output is usable to train a verification model to identify whether the particular data is being utilized in accordance with the specified usage policy (Lauter Paragraph 0091:  a policy forbidding access by the server to any decryption key included in the set of decryption keys detailed with reference to reference numeral 902 can be maintained by the server. In other words, policy can forbid the server from attempting to acquire decryption keys and even actively prevent or delete known decryption keys that exist on or are transmitted to the server.
 	Regarding claim 5, the combination of Lauter and Rodriguez discloses the method of claim 1, further comprising: identifying, by the data provider computer system, the particular data as corresponding to the user, wherein identifying the particular data as corresponding to the user includes: evaluating, by the data provider computer system, one or more databases to group data objects based on content of those data objects satisfying a set of similarity criteria, wherein a particular group of data objects corresponds to the particular data of the user (Paragraphs 0027, 0031: inferential processes can also lead to the generation and output of policies and 
 	Regarding claim 11, the combination of Lauter and Rodriguez discloses the method of claim 1, wherein the specified usage policy specifies a length of time that the particular data may be used by the data consumer computer system (Lauter Paragraph 0048: the pattern of access can relate to various settings, limitations on use, contextual requirements for use or the like. For example, the access pattern can specify or define that the certain key 118, 120 can be used only once (one-time access), or can be limited to a set number of uses or used for a set period of time).
 
 	Regarding claim 12; Claim 12 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
  	Regarding claim 17, the combination of Lauter and Rodriguez discloses The non-transitory computer-readable medium of claim 12, wherein the operations further comprise: using information in the report from the verification environment to update a ledger of a blockchain to record data usage history of the particular data by the data 
 	Regarding claim 18; Claim 18 is similar in scope to claims 1 and 3, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Allowable Subject Matter 

6.	Claims 6-10, 14-16, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 20200233968 A1) discloses Techniques for sharing data where a first computer system may receive data shared by a second computer system 
Morimura (US 20180240040 A1) discloses a training method that includes clustering, by a processor, a plurality of items that each have an item attribute value, according to the item attribute value. The training method further includes generating, by the processor, for each item, a cluster attribute value corresponding to a cluster associated with the item. .
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498